--------------------------------------------------------------------------------

 
 Exhibit 10.22
 
FIRST LEASE AMENDMENT
 
THIS FIRST LEASE AMENDMENT (the “Amendment”) is effective as of the 16th day of
August, 2006 and is executed this 19th day of October, 2006, by and between DUKE
REALTY LIMITED PARTNERSHIP, an Indiana limited partnership (“Landlord”), and
INNOTRAC CORPORATION, a Georgia corporation (“Tenant”).
 
WITNESSETH:
 
WHEREAS, Landlord and Tenant entered into a certain lease dated February 28,
2005 (the “Lease”), whereby Tenant leased from Landlord certain premises
consisting of approximately 646,468 rentable square feet of space (the “Original
Premises”) in a building commonly known as Building 1 in Hebron Industrial Park
(the “Building”), located at 2305 Litton Lane, Hebron, Kentucky 41048; and
 
WHEREAS, Tenant desires to lease from Landlord temporary space in the Building
(the “Temporary Space”); and
 
WHEREAS, Landlord and Tenant desire to amend certain provisions of the Lease to
reflect such Temporary Space and other changes to the Lease;
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and each act performed hereunder by the parties, Landlord and
Tenant hereby agree that the Lease is amended as follows:
 
1.    Incorporation of Recitals. The above recitals are hereby incorporated into
this Amendment as if fully set forth herein.
 
2.    Temporary Space. Effective October 27, 2006, Landlord and Tenant hereby
agree that Landlord shall provide Tenant with temporary space in the Building in
increments of approximately 1,722 rentable square feet, which represents the
approximate size of each bay area (the “Bay Area”). Each Bay Area shall
hereinafter collectively be referred to as the “Temporary Space”. The area in
which the Temporary Space may be located is shown on Exhibit A-2 attached hereto
and made a part hereof. If Tenant shall use or occupy any portion of a Bay Area,
the entire Bay Area shall be deemed a part of the Temporary Space. Tenant shall
pay to Landlord as rent an amount equal to Three Dollars and Twelve Cents
($3.12) per rentable square foot of the Temporary Space plus Tenant’s
Proportionate Share of Operating Expenses for the Temporary Space, which shall
be determined by multiplying the Operating Expenses by a percentage determined
by dividing the rentable square fee of the Temporary Space by the rentable
square feet of the Building. Tenant hereby agrees to notify Landlord one (1) day
prior to taking or giving back a Bay Area. Landlord shall measure the Temporary
Space each Friday and shall invoice Tenant monthly for the use of the Temporary
Space. Tenant accepts the Temporary Space “AS-IS” without representation or
warranty by Landlord of any kind and with the understanding that Landlord shall
have no responsibility with respect thereto. The Temporary Space shall be
subject to all other terms and conditions of this Lease not specifically
addressed herein.
 
3.    Term. The term for the temporary space shall expire on the earlier of (a)
the date that Tenant surrenders all of the Temporary Space to Landlord in
accordance with the provisions of Section 2.03 or (b) April 30, 2007.
 
4.    Patriot Act. Each of Landlord and Tenant, each as to itself, hereby
represents its compliance with all applicable anti-money laundering laws,
including, without limitation, the USA Patriot Act, and the laws administered by
the United States Treasury Department’s Office of Foreign Assets Control,
including, without limitation, Executive Order 13224 (“Executive Order”). Each
of Landlord and Tenant further represents (i) that it is not, and it is not
owned or controlled directly or indirectly by any person or entity, on the SDN
List published by the United States Treasury Department’s Office of Foreign
Assets Control and (ii) that it is not a person otherwise identified by
government or legal authority as a person with whom a U.S. Person is prohibited
from transacting business. As of the date hereof, a list of such designations
and the text of the Executive Order are published under the internet website
address www.ustreas.gov/offices/enforcement/ofac.
 

--------------------------------------------------------------------------------


 
5.    Brokerage Commissions. The parties hereby represent and warrant that the
only real estate brokers involved in the negotiation and execution of this
Amendment are Duke Realty Services Limited Partnership, representing itself as
Landlord and Grubb & Ellis and West Shell, representing Tenant. Each party shall
indemnify the other party from any and all liability for the breach of this
representation and warranty on its part and shall pay any compensation to any
other broker or person who may be entitled thereto.
 
6.    Tenant’s Representations and Warranties. The undersigned represents and
warrants to Landlord that (i) Tenant is duly organized, validly existing and in
good standing in accordance with the laws of the state under which it was
organized; (ii) all action necessary to authorize the execution of this
Amendment has been taken by Tenant; and (iii) the individual executing and
delivering this Amendment on behalf of Tenant has been authorized to do so, and
such execution and delivery shall bind Tenant. Tenant, at Landlord’s request,
shall provide Landlord with evidence of such authority.
 
7.    Examination of Amendment. Submission of this instrument for examination or
signature to Tenant does not constitute a reservation or option, and it is not
effective until execution by and delivery to both Landlord and Tenant.
 
8.    Definitions. Except as otherwise provided herein, the capitalized terms
used in this Amendment shall have the definitions set forth in the Lease.
 
9.    Incorporation. This Amendment shall be incorporated into and made a part
of the Lease, and all provisions of the Lease not expressly modified or amended
hereby shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
day and year first written above.
 

   
LANDLORD:
         
DUKE REALTY LIMITED PARTNERSHIP,
an Indiana limited partnership
           
By:
Duke Realty Corporation,
its general partner
                 
By: 
 
/s/ Daniel P. Ruh
         
Daniel P. Ruh
Senior Vice President
Cincinnati Operations

 

   
TENANT:
         
INNOTRAC CORPORATION,
a Georgia corporation
   
By: 
 
/s/ Robert Toner
   
Printed: 
Robert Toner
   
Title: 
VP of Logistics

 

--------------------------------------------------------------------------------


 

 STATE OF OHIO   )     ) SS:  COUNTY OF HAMILTON   )

                 
Before me, a Notary Public in and for said County and State, personally appeared
Daniel P. Ruh, by me known and by me known to be the Senior Vice President,
Cincinnati Operations of Duke Realty Corporation, an Indiana corporation, the
general partner of Duke Realty Limited Partnership, an Indiana limited
partnership, who acknowledged the execution of the foregoing “First Lease
Amendment” on behalf of said partnership.
 
WITNESS my hand and Notarial Seal this 19th day of October, 2006.
 
SEAL [image7.jpg]
 
 
 
/s/ Rose Andriacco
       
Notary Public
         
 
   
 
         
(Printed Signature)

 
My Commission Expires: ____________________ 
 
My County of Residence: Clermont                           
 

 STATE OF GEORGIA   )     ) SS:  COUNTY OF GWINNETT   )

 
Before me, a Notary Public in and for said County and State, personally appeared
Robert J. Toner, by me known and by me known to be the Sr. Vice President of
Innotrac Corporation, a Georgia corporation, who acknowledged the execution of
the foregoing “First Lease Amendment” on behalf of said corporation.
 
WITNESS my hand and Notarial Seal this 16th day of October, 2006.
 
 
   
 
/s/ Shanin Crowther
       
Notary Public
 
   
 
 
/s/ Shanin Crowther
       
(Printed Signature)



My Commission Expires: 6/19/09
 
My Country of Residence: Gwinnett


--------------------------------------------------------------------------------



[image8.jpg]
 
 
 
 